DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Rudd on July 1, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Replacement claims: replace claims 1 & 15 as set forth below.
1. 	A gaming system, comprising: 
a credit input mechanism; 
a display configured to display a plurality of reels, each reel being associated with a plurality of display positions; 
a random number generator configured to output a random number; 
memory circuitry comprising data representative of a set of symbols and a set of numbers associated with the set of symbols, each unique symbol in the set of symbols being associated with a different subset of numbers in the set of numbers; and 
a controller configured to control which symbol, of the set of symbols, is presented by the plurality of reels for display in a display position of the plurality of display positions, the controller configured to control which symbol is presented based on the different subsets of numbers associated with each unique symbol and the random number output by the random number generator, such that each unique symbol, of the set of symbols, has an equal probability of being displayed in any one of the plurality of display positions.  

15. 	A method of operating a gaming machine having a credit input mechanism, the method comprising: 
displaying, via a display of the gaming machine, a plurality of reel display positions; 
outputting, via a random number generator of the gaming machine, an electrical signal representative of a random number; 
accessing digital data stored by memory circuitry of the gaming machine, the digital data being representative of an ordered set of symbols and a set of numbers associated with the ordered set of symbols, each unique symbol in the ordered set of symbols being associated with a different subset of numbers in the set of numbers; and 
controlling, via a controller of the gaming machine, which symbols, of the ordered set of symbols, are shown in the plurality of reel display positions, wherein the controlling of which symbols are shown is based on the random number, the different subsets of numbers associated with each unique symbol, and an order of the ordered set of symbols, such that each unique symbol, in the ordered set of symbols, has an equal probability of being shown in any one of the plurality of reel display positions.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art fails to disclose any reference or references before the earliest effective filing date of Applicant’s invention of June 3, 2008, which taken alone or in combination, reasonably anticipate or make obvious, the invention as claimed. More specifically, claim 1 is exemplary and recites, among other limitations,  a display configured to display a plurality of reels, each reel being associated with a plurality of display positions; a random number generator configured to output a random number; memory circuitry comprising data representative of a set of symbols and a set of numbers associated with the set of symbols, each unique symbol in the set of symbols being associated with a different subset of numbers in the set of numbers; and a controller configured to control which symbol, of the set of symbols, is presented by the plurality of reels for display in a display position of the plurality of display positions, the controller configured to control which symbol is presented based on the different subsets of numbers associated with each unique symbol and the random number output by the random number generator, such that each unique symbol, of the set of symbols, has an equal probability of being displayed in any one of the plurality of display positions.  The prior art does disclose the commonplace reel strips that rotate and stop at a symbol based on a random number generator, certain ranges of numbers being associated with each reel strip position, which does not appear to equate to each unique symbol in the ordered sets of symbols (e.g. multiple reels having multiple symbols where certain symbols are duplicated either on the same reel or through different reels) having the same probability of being displayed in any one of the display positions, based on the association of the ordered sets of symbols and the different subsets of the set of numbers. Claims 8 & 15 recites substantially similar subject matter and are allowable for at least the same reasons, and similarly, claims 2-7, 9-14, & 16-20 are allowed for their dependency upon claims 1, 8, & 15, where applicable. For at least these reasons, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715